El Juez Asociado Se. Wole,
emitió la opinión del tribunal. Los peticionarios fueron demandados en la Corte Municipal de Juana Díaz y excepcionaron la demanda. La excep-ción fue desestimada y se concedió un término a los peticio-narios, como demandados en el caso, para contestar. No hicieron alegación alguna dentro del término concedido, y el secretario de la corte municipal anotó la rebeldía. La corte municipal entonces, y por virtud de la rebeldía, dictó-sentencia en contra de los peticionarios. De esta sentencia apelaron los peticionarios para ante la Corte de Distrito de Ponce, y el pleito fué radicado en 18 de abril de 1917; .El 13 de junio de 1917 el demandante, entonces apelado, com-pareció ante la corte y solicitó sentencia basándose en que-la rebeldía de los demandados había sido anotada en la corte-municipal; que los demandados .nada hicieron para levan-tar la rebeldía y que no contestaron; que no había ninguna cuestión de hecho ante la corte de distrito y que la apelación era únicamente dilatoria. Posteriormente, previa la cele-bración de la vista, la Corte de Distrito de Ponce dictó, el ■ 26 de julio de 1917, sentencia a favor del demandante y apelado.
La Lev de marzo 11, 1908, leyes de 1908, página 124, re-glamentando las. apelaciones, después de las dos secciones en *49que determina la forma de presentar y radicar las apelacio-nes, provee en su 3a. sección lo que sigue:
“Sección 3. — La corte de .distrito anotará la causa en el calendario o lista de señalamientos de pleitos civiles que hayan de verse opor^ tunamente, conforme a las disposiciones de la ley y al reglamento judicial para el régimen del calendario. Al anunciarse la vista de la apelación el tribunal, a instancia del apelante, revisará y tomará en consideración cualesquiera providencias, resoluciones o autos por los cuales se creyére aquél perjudicado. Resueltas que fueren estas cuestiones, se procederá a la vista de la causa, a menos que la corte estimare que la demanda o contestación está sujeta a excepción previa, y en tal caso, la corte, a su arbitrio, podrá permitir que se enmiende dicha demanda o contestación. Una vez dispuesto el pleito para la vista, se tramitará como nuevo juicio, rigiendo para el mismo todas-las disposiciones y reglamentos judiciales que afecten a la vista de pleitos originalmente entablados ante las cortes de distrito. Si el demandante dejare de comparecer ante la corte de distrito, ésta de-sestimará la demanda por abandono de acción, y dictará sentencia a favor del demandado, imponiendo las costas al demandante.”
Esa sección, a nuestro parecer, es mandatoria. El inter-ventor se apoya en la práctica'corriente en California, pero la ley de dicho Estado, que sepamos, no es igual a la nuestra. Es el deber de la corte ele distrito incluir la causa en el ca-lendario, y entonces llamar la apelación para juicio. En-contramos en la ley algo así como una presunción de que el demandado lia contestado, pero en cualquier caso es deber ele la corte el llamar a juicio la apelación. Ahora bien, si cuando la apelación es llamada no se ha presentado aún la contestación, la corte puede quizás conceder más tiempo al demandado para contestar, 3m inmediatamente o más tarde, como más se atenga al espíritu del código de enjuiciamiento civil y especialmente de su sección 36. En este caso, sin embargo, se radicó una excepción en la corte municipal, y bajo las palabras de la ley los demandados y apelantes tenían el derecho de solicitar que dicha excepción fuera considerada “al anunciarse la vista de la apelación.” El interventor in-kiste en que no había ninguna controversia de hecho, pero *50esiste una cuestión legal. Si los peticionarios, demandados en la corte municipal, - estaban convencidos de que su ex-cepción era procedente, quizás la manera más rápida de le-vantar la cuestión ante la' Corte de Distrito fué la que ellos usaron. La práctica de California que sólo permite sean re-visadas las cuestiones de becho, no tiene concordancia en los preceptos de nuestra ley.' Creemos que en todos los casos la apelación debe ser llamada a juicio y que la corte debe decidir qué otros pasos son necesarios.
La sentencia-de 26 de julio, 1917, debe ser anulada y el caso anotado en el calendario en la forma que la ley dispone.
. Con lugar la solicitud y anulada, la sentencia ' de la corte inferior.
jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
El Juez Presidente Sr. Hernández y el Asociado Sr. Al-drey no intervinieron. .